Cook, Justice.
The order appealed from in the present case was one refusing to vacate a prior order removing trustees and appointing a new trustee. It was entered while- the case was on appeal to this court from a ruling on general demurrer, and prior to the decision by this court holding that the petition did not state a cause of action. Devitt v. Close, 221 Ga. 555 (146 SE2d 286). We have on this date decided that the- petition as amended failed to state a cause of actibn. Devitt v. Close, ante. The order appealed from in the present case, granting relief under the petition which stated no- cause of action, must be

Reversed.


All the Justices concur.